Martin Ch. J.:
Here is no question reserved in accordance with the statute;— Comp. L. §3422. The whole case is, in fact, reserved, from which we are to find the questions raised, and to be passed upon by us, as we best may. These questions appear to be both of law and of fact. The rule in relation to questions reserved has been settled in the case of Bagg vs. The City of Detroit. * To that we shall adhere.
The case must be dismissed for want of jurisdiction.

Aute, p, 66: see also The People vs. Adwards, ante, p. 22.